NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
AVENTIS PHARMA S.A. AND SANOFI-AVENTIS
U.S., LLC, '
Plaintiffs-Appellants,
V.
SANDOZ INC.,
Defen,dant-Appellee.
2011-1123
Appeal from the United States District Court for the
District of Delaware in case n0. 09-CV-810, Chief Judge
Greg0ry M. Sleet.
ON MOTION
Bef0re BRYSON, Circu,it Judge.
0 R D E R
The appellants move to stay the briefing schedule in
this appeal, pending disposition of a related appeal,
Aventis Pharma S.A. u. Hospira, Inc., 2011-1018, -1047.
The appellees 0pp0se. The appellants reply. The appel-
lants also move for an extension of time to file their
opening brief

AVENTlS PHARMA v. SANDOZ 2
Upon consideration thereof,
IT Is 0RDERED THAT:
(1) The motion to stay the briefing schedule is
granted The appellants are directed to inform this court;,
within 30 days of the final disposition of 2011-1018,
concerning how they believe that this appeal should
proceed. The appellees may also respond within that
time.
(2) The motion for an extension of time is m0ot.
FoR THE CoURT
MAR 1 7 2011 lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: George F. Pappas, Esq.
David C. Doyle, Esq.
s8
U.8. UiRf B F€I
THE  t‘.!RG! !IT
HAR 1 7 2011
JAN l'|DRBALY
CLEH(